      Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 1 of 13 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ALEDADE, INC.,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )
              v.                                     )
                                                     )      Civil Action No.
ALIDADE GROUP, LLC AND                               )
MEDIX STAFFING SOLUTIONS, INC.,                      )      DEMAND FOR JURY TRIAL
                                                     )
                      Defendants.                    )


                   COMPLAINT FOR TRADEMARK INFRINGEMENT

       Plaintiff, Aledade, Inc. (“Aledade”), by and through counsel, hereby files this Complaint

for trademark infringement against Alidade Group, LLC (“Alidade”) and Medix Staffing

Solutions, Inc. (“Medix”) (collectively “Defendants”). Aledade alleges and states as follows:

                                   NATURE OF THE ACTION

       1.     This is an action for federal trademark infringement pursuant to 15 U.S.C. §

1114(1) (“Count I”), violations of the Illinois Uniform Deceptive Trade Practices Act pursuant to

815 Ill. Comp. Stat. 510 (“Count II”), and trademark infringement and unfair competition under

Illinois common law (“Count III”), based on Defendants’ use of the mark ALIDADE, which is

confusingly similar to Aledade’s mark ALEDADE.

                                           PARTIES

       2.     Plaintiff Aledade, Inc. is a Delaware corporation with its principal place of business

at 4550 Montgomery Avenue, Suite 950N, Bethesda, Maryland 20814.




                                                1
       Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 2 of 13 PageID #:1




        3.      Upon information and belief, Defendant Alidade Group, LLC, is a Delaware

limited liability company with its principal place of business at 222 S. Riverside Plaza, Suite 2120,

Chicago, Illinois 60606.

        4.      Upon information and belief, Defendant Medix Staffing Solutions, Inc., is an

Illinois corporation with its principal place of business at 222 S. Riverside Plaza, Suite 2120,

Chicago, Illinois 60606.

                                  JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over Count I of this action, a claim arising

under federal trademark law, pursuant to 28 U.S.C. §§ 1331 and 1338(a) and 15 U.S.C. § 1121.

        6.      This Court also has supplemental jurisdiction over the related state law claims in

Counts II and III pursuant to 28 U.S.C. §§ 1338(b) and 1367.

        7.      Upon information and belief, this Court has personal jurisdiction over Defendant

Medix at least because Medix is incorporated in the State of Illinois, has an agent for service of

process in the State of Illinois, and has its principal place of business in the State of Illinois.

        8.      Upon information and belief, this Court has personal jurisdiction over Defendant

Alidade at least because Alidade is a subsidiary of Medix, Alidade has its principal place of

business in the State of Illinois, transacts business in Illinois, regularly does or solicits business in

Illinois, engages in other persistent courses of conduct in Illinois, maintains continuous and

systematic contacts in Illinois, purposefully avails itself of the privileges of doing business in

Illinois, and/or derives substantial revenue from goods and services provided to individuals in

Illinois.

        9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c)

because, among other reasons, Defendants are entities that are deemed to reside in this judicial




                                                   2
      Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 3 of 13 PageID #:1




district because they are subject to personal jurisdiction in this judicial district, both Defendants

have principal places of business in Chicago, Illinois, both Defendants have transacted business in

this judicial district, and a substantial portion of the events giving rise to the asserted claims have

occurred, and continue to occur, within this district.

                                   FACTUAL BACKGROUND

       10.     Upon information and belief, Medix is the parent company of Alidade.

       11.     Upon information and belief, Alidade is a subsidiary of Medix.

       12.     Aledade is a leading provider of healthcare business and management consulting

services and solutions. Aledade currently works with primary care and multi-specialty practices of

all sizes, as well as Federally Qualified Healthcare Centers that provide primary care services in

underserved areas across the country to provide evidence-based healthcare that improves patient

outcomes while reducing the cost of patient care. Aledade’s work enabling value-based healthcare

arrangements has saved the Federal Medicare program more than $100 million, while reducing

emergency room visits and hospitalizations and improving the quality of countless patients’ lives.

       13.     Aledade has achieved this remarkable result by providing a suite of technology-

based solutions and services that facilitate patient management. Among other services, Aledade

works with practices and healthcare centers to implement and optimize their electronic health

records (“EHRs”). Although Aledade supports many different EHRs, it is particularly relevant

here that Aledade advises on, implements and optimizes “Epic” EHRs—a well-known and widely-

used EHR platform—which is used by independent practices and healthcare facilities of varying

sizes across the United States. Aledade provides this advice and support through staffing

supplementation, where a dedicated group of Aledade employees provides in-person training and




                                                  3
      Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 4 of 13 PageID #:1




support for practice and clinic staff, and consults directly with healthcare providers to

operationalize and optimize their EHR systems.

       14.     Aledade is the owner of U.S. Service Mark Registration No. 4,937,337 for the mark

ALEDADE in connection with “business and management consulting for healthcare providers and

related businesses.” Among the many services that Aledade referenced in its registration is

“consulting in the fields of healthcare operations management and hospital operations

management.” EHR implementation and optimization—including implementation and

optimization of Epic EHRs—falls within those consulting services. Attached hereto as Exhibit A

is a true and correct copy of the Certificate of Registration from the United States Patent and

Trademark Office (“USPTO”) for U.S. Service Mark Registration No. 4,937,337.

       15.     Aledade has invested a significant amount of time and money promoting,

popularizing, and protecting its mark ALEDADE since at least as early as June 1, 2014, and, as

such, has built up a significant amount of goodwill associated with the mark ALEDADE.

       16.     Upon information and belief, and from a time commencing long after Aledade

began using its mark ALEDADE, Defendants began providing under the mark ALIDADE business

and management consulting for healthcare providers and related businesses. Many of these

services directly overlap with the services provided by Aledade. According to the Alidade website,

Defendants provide “consulting services” and “staffing solutions” focused upon Epic EHR

implementation and support within the healthcare industry. In particular, Alidade’s website states

that Alidade provides strategic staffing placement, training and live support, and advisory,

implementation, optimization, and on-demand Epic EHR support. Attached hereto as Exhibit B

are screenshots from Alidade’s website at www.alidadegroup.com showing Alidade’s services and

its use of the mark ALIDADE. Further, Medix’s website states that Alidade is “the Epic advisory




                                                 4
      Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 5 of 13 PageID #:1




and staff augmentation arm of Medix,” and that the Alidade team “specializes in advising,

implementing, optimizing and supporting Epic projects within healthcare systems of all sizes.”

Attached hereto as Exhibit C are screenshots from Medix’s website at www.medixteam.com

showing Alidade as part of the “Medix Family” and Medix’s use of the mark ALIDADE.

       17.     Upon information and belief, on or around March 6, 2018, Defendant Medix

applied to register with the USPTO the mark ALIDADE for services that include “business and

management consulting for healthcare providers and related businesses.” Attached hereto as

Exhibit D is a true and correct copy of the Trademark Electronic Search System (“TESS”) print-

out from the USPTO for Medix’s application, U.S. Serial No. 87822450. Attached hereto as

Exhibit E is a true and correct copy of the Trademark Status & Document Retrieval (“TSDR”)

print-out from the USPTO for that application.

       18.     Upon information and belief, on or around June 22, 2018, the USPTO provided a

first Office Action in the above application for the mark ALIDADE, refusing to register the mark

ALIDADE because of a likelihood of confusion with Aledade’s registered mark ALEDADE.

Attached hereto as Exhibit F is a true and correct copy of the June 22, 2018 USPTO Office Action

from TSDR.

       19.     Upon information and belief, on or around February 6, 2019, the USPTO provided

a Final Office Action in the above application for the mark ALIDADE, again refusing to register

the mark because of a likelihood of confusion with Aledade’s registered mark ALEDADE. The

USPTO noted that “in light of the similarity between the marks and the relatedness of the services,

purchasers familiar with the registrant’s mark ALEDADE for the relevant services upon

encountering ALIDADE for the relevant services would likely mistakenly believe that the services




                                                 5
      Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 6 of 13 PageID #:1




emanate from a common source.” Attached hereto as Exhibit G is a true and correct copy of the

February 6, 2019 USPTO Final Office Action from TSDR.

       20.    Upon information and belief, on or around January 16, 2020, the ALIDADE

application was abandoned by the USPTO because “the applicant’s response failed to meet the

relevant statutory and/or regulatory requirements.” Attached hereto as Exhibit H is a true and

correct copy of the January 16, 2020 USPTO Notice of Abandonment from TSDR.

       21.    Upon information and belief, Defendant Alidade has continued to market its

business and management consulting for healthcare providers and related businesses services,

which are identical or substantially similar to those services provided by Aledade, under and in

connection with the mark ALIDADE, years after Aledade had used and built up a significant

amount of goodwill in its mark ALEDADE. Attached hereto as Exhibit I are screenshots from

Alidade’s website at www.alidadegroup.com showing Alidade’s current and continued use of the

mark ALIDADE.

       22.    Upon information and belief, Defendant Medix has continued to market its business

and management consulting for healthcare providers and related businesses services, which are

identical or substantially similar to those services provided by Aledade, under and in connection

with the mark ALIDADE, years after Aledade had used and built up a significant amount of

goodwill in its mark ALEDADE. Attached hereto as Exhibit C are screenshots from Medix’s

website at www.medixteam.com showing Medix’s current and continued use of the mark

ALIDADE.

       23.    Aledade recently learned of Defendants’ use of the mark ALIDADE, which is

substantially the same and/or identical to Aledade’s mark ALEDADE with respect to how the




                                               6
      Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 7 of 13 PageID #:1




respective marks sound, how they appear, and the connotation they project. In fact, the two marks

only differ by one letter and are pronounced the same.

         24.   Upon information and belief, on or around October 2019, Aledade and, upon

information and belief, Medix both attended the New Jersey Healthcare Financial Management

Association Annual Institute Meeting, which markets to healthcare executives. Aledade had a

booth set up to advertise and promote its services. At one point, a Medix employee approached the

Aledade booth because he thought that the people at the Aledade booth were co-workers of his

who worked for Alidade. When faced with this actual confusion between Aledade and Alidade by

a Medix employee, the Aledade employees explained that they work for Aledade. On further

information and belief, the Medix employee then mentioned that Medix “has a company called

Aledade too.” Upon information and belief, on or about October 17, 2019, that same Medix

employee sent an e-mail to one of the Aledade employees that was present at the annual meeting

and referenced “the work we are each doing in the value based care space (the other Aledade),”

acknowledging that Defendants are operating within Aledade’s channel of trade and/or service

space.

         25.   On November 22, 2019, Aledade sent Defendants a letter informing Defendants

that their use of the mark ALIDADE constituted an unauthorized use of Aledade’s trademark and

was likely to cause confusion in the marketplace. Aledade requested that Defendants immediately

stop all use of the mark ALIDADE, change the Alidade company name and website to remove any

reference to the mark ALIDADE, and destroy all materials related to use of the mark ALIDADE.

         26.   Defendants have not complied with Aledade’s request to stop using the mark

ALIDADE. Aledade’s customers and potential customers will likely continue to be confused about

the origin of Defendants’ services or an association between Aledade and Defendants, when no




                                               7
        Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 8 of 13 PageID #:1




such association exists. Defendants’ use of the mark ALIDADE has caused, and will continue to

cause, damage and irreparable injury to Aledade.

  COUNT I – FEDERAL TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114(1)

         27.   The allegations of preceding paragraphs 1 through 26 are realleged and

incorporated by reference as if fully set forth herein.

         28.   Aledade has marketed its services under its distinctive mark ALEDADE for over

five years, and thus has built up a significant amount of goodwill associated with the mark

ALEDADE.

         29.   Defendants have never sought or obtained the consent of Aledade to use the mark

ALIDADE, nor has Aledade approved any of Defendants’ services offered under the mark

ALIDADE.

         30.   Defendants’ mark ALIDADE so resembles Aledade’s mark ALEDADE in

appearance, sound, meaning, connotation, and commercial impression that the use thereof is likely

to cause confusion, mistake and deception, and will continue to do so, as to the source, origin, or

sponsorship, or approval by Aledade, of Defendants’ services and will injure and damage Aledade

and the goodwill and reputation symbolized by the mark ALEDADE, in violation of 15 U.S.C. §

1114.

         31.   Defendants’ services offered under the mark ALIDADE are identical and/or so

closely related to Aledade’s services offered under the mark ALEDADE that the public is likely

to be confused, mistaken, or deceived, and to assume erroneously that Defendants’ services are

those of Aledade or that Defendants are in some way connected with, licensed by, sponsored by,

or affiliated with Aledade, all to Aledade’s irreparable damage, as well as the public’s detriment,

in violation of 15 U.S.C. § 1114.




                                                  8
      Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 9 of 13 PageID #:1




       32.     Defendants have deliberately persisted in their infringing use of the mark

ALIDADE despite their knowledge of Aledade’s rights in the mark ALEDADE since at least June

22, 2018, the date of the USPTO’s First Office Action, which notified Defendants of Aledade’s

mark ALEDADE. As such, Defendants’ infringement and violation of 15 U.S.C. § 1114 is willful,

making this an exceptional case under 15 U.S.C. § 1117.

       33.     Defendants, by way of their infringing use of a mark that is confusingly similar to

Aledade’s mark ALEDADE, have caused and continue to cause Aledade to suffer damages in an

amount to be determined at trial, and have caused and are causing Aledade irreparable harm in the

form of at least lost market share and loss of goodwill. Aledade has no adequate remedy at law

against Defendants’ acts of infringement, and, unless Defendants are enjoined from using the mark

ALIDADE, Aledade will continue to suffer irreparable harm.

       34.     Aledade is entitled to recover from Defendants damages at least in an amount

adequate to compensate for Defendants’ infringement, which amount has yet to be determined.

 COUNT II – DECEPTIVE TRADE PRACTICES UNDER 815 ILL. COMP. STAT. 510/2

       35.     The allegations of preceding paragraphs 1 through 34 are realleged and

incorporated by reference as if fully set forth herein.

       36.     Defendants have engaged in deceptive trade practices in violation of 815 Ill. Comp.

Stat. 510/2 by, in the course of their business, causing a likelihood of confusion and

misunderstanding as to the source, sponsorship, approval, or certification of their services, and as

to the affiliation, connection, or association with, or certification by, Aledade.

       37.     Defendants, by way of their infringing use of a confusingly similar mark to

Aledade’s mark ALEDADE, have caused and continue to cause Aledade to suffer damages in an

amount to be determined at trial, and have caused and are causing Aledade irreparable harm in the




                                                  9
     Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 10 of 13 PageID #:1




form of at least lost market share and loss of goodwill. Aledade has no adequate remedy at law

against Defendants’ acts of infringement and, unless Defendants are enjoined from using the mark

ALIDADE, Aledade will continue to suffer irreparable harm.

       38.     Defendants have deliberately persisted in their infringing use of the mark

ALIDADE despite their knowledge of Aledade’s rights in the mark ALEDADE and knowledge of

a likelihood of consumer confusion since at least as early as June 22, 2018. As such, Defendants’

infringement and violation of 815 Ill. Comp. Stat. 510/2 is willful, warranting an assessment of

costs and/or attorneys’ fees against Defendants.

    COUNT III – ILLINOIS COMMON LAW TRADEMARK INFRINGEMENT AND
                           UNFAIR COMPETITION

       39.     The allegations of preceding paragraphs 1 through 38 are realleged and

incorporated by reference as if fully set forth herein.

       40.     Aledade has marketed its products and services under its distinctive mark

ALEDADE for over five years and has thus acquired common law rights in, and built up a

significant amount of goodwill associated with, the mark ALEDADE.

       41.     Defendants’ mark ALIDADE so resembles Aledade’s mark ALEDADE in

appearance, sound, meaning, connotation, and commercial impression that it has caused a

likelihood of confusion and will continue to cause confusion, as to the affiliation, connection, or

association with, or certification by, Aledade, and as to the origin, source, sponsorship, or approval

of Defendants’ services, or certification by Aledade of Defendants’ services, thereby constituting

infringement and unfair competition in violation of Illinois common law.

       42.     Defendants have deliberately persisted in their infringing use of the mark

ALIDADE despite their knowledge of Aledade’s rights in the mark ALEDADE and knowledge of




                                                 10
     Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 11 of 13 PageID #:1




a likelihood of consumer confusion since at least as early as June 22, 2018. As such, Defendants’

infringement is willful.

        43.     Defendants, by way of their infringing use of a mark that is confusingly similar to

Aledade’s mark ALEDADE, have caused and continue to cause Aledade to suffer damages in an

amount to be determined, and have caused and are causing Aledade irreparable harm in the form

of at least lost market share and loss of goodwill. Aledade has no adequate remedy at law against

Defendants’ acts of infringement and, unless Defendants are enjoined from using the mark

ALIDADE, Aledade will continue to suffer irreparable harm.

        44.     Aledade is entitled to recover from Defendants damages at least in an amount

adequate to compensate for Defendants’ infringement, which amount has yet to be determined.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Aledade hereby demands a jury trial on all

issues so triable.

                                    PRAYER FOR RELIEF

WHEREFORE, Aledade prays for judgment as follows:

        A.      A judgment that Defendants’ use of the mark ALIDADE infringes and has

infringed Aledade’s rights in the mark ALEDADE in violation of 15 U.S.C. § 1114;

        B.      A judgment that Defendants engage in and have engaged in deceptive trade

practices by using the mark ALIDADE in violation of 815 Ill. Comp. Stat. 510/2;

        C.      A judgment that Defendants’ use of the mark ALIDADE infringes and has

infringed, and constitutes unfair competition, in violation of Illinois common law;

        D.      An order pursuant to 15 U.S.C. § 1116 and/or 815 Ill. Comp. Stat. 510/1 et seq.,

preliminarily and permanently enjoining Defendants and their officers, directors, agents, servants,




                                                11
     Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 12 of 13 PageID #:1




employees, affiliates, divisions, branches, subsidiaries, parents, and all others acting in concert or

privity with any of them from using the mark ALIDADE, or any colorable form thereof, in

connection with business and management consulting for healthcare providers and related products

and services;

       E.       An order, in accordance with 15 U.S.C. § 1116, requiring Defendants to file with

this Court and serve upon Aledade within thirty (30) days after service of the permanent injunction

a report in writing under oath, setting forth in detail the manner and form in which Defendants

have complied with the permanent injunction;

       F.       An order, pursuant to 15 U.S.C. § 1118, that Defendants deliver up and destroy, or

show proof of destruction of, all articles, products, displays, circulars, letterhead, business cards,

literature, materials, labels, signs, prints, packages, wrappers, receptacles, and advertisements

bearing the mark ALIDADE, and delete any and all electronic uses of the mark ALIDADE under

Defendants’ control or under Defendants’ authorization, including but not limited to on electronic

information, computer files, or websites;

       G.       An award of damages to Aledade to which it is entitled under 15 U.S.C. § 1117,

815 Ill. Comp. Stat. 510/1 et seq., and Illinois common law for Defendants’ past infringement,

unfair competition, and/or deceptive trade practices and any continuing or future infringement,

unfair competition, and/or deceptive trade practices up until the date Defendants are finally and

permanently enjoined from further use of the mark ALIDADE, including compensatory damages;

       H.       An award to Aledade of pre- and post-judgment interest on its damages;

       I.       An award to Aledade of treble and/or enhanced damages under 15 U.S.C. § 1117

and/or 815 Ill. Comp. Stat. 510/1 et seq., and other applicable statutes or law, for Defendants’

willful and intentional infringement;




                                                 12
     Case: 1:20-cv-00833 Document #: 1 Filed: 02/05/20 Page 13 of 13 PageID #:1




       J.      A declaration that this case is exceptional and an award to Aledade of its reasonable

costs and expenses in this action, including reasonable attorneys’ fees under 15 U.S.C. § 1117, 815

Ill. Comp. Stat. 510/1 et seq., and other applicable statutes or laws, including interest; and

       K.      An award to Aledade of such other and further relief as this Court may deem just

and proper.




Dated: February 5, 2020                        Respectfully submitted,

                                               /s/ Patrick J. Arnold Jr.
                                               Patrick J. Arnold Jr. (No. 6203666)
                                               Carey J. Prill (No. 6305009)
                                               McANDREWS, HELD & MALLOY, LTD.
                                               500 West Madison Street, Suite 3400
                                               Chicago, Illinois 60661
                                               Telephone: (312) 775-8000
                                               Email: parnold@mcandrews-ip.com
                                                       cprill@mcandrews-ip.com

                                               Attorneys for Plaintiff,
                                               Aledade, Inc.




                                                 13
